Case 0:19-cv-61350-RKA Document 41 Entered on FLSD Docket 03/30/2020 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                             CASE NO. 19-cv-61350-ALTMAN/HUNT

  In re: Citrix Data Breach Litigation


                                   NOTICE OF SETTLEMENT

         The Parties hereby notify the Court that they have reached an agreement on the material

  terms required to settle all claims in this action. The Parties anticipate submitting a settlement

  agreement within sixty (60) days of the date of this notice, along with a motion seeking

  preliminary approval of the settlement and directing notice to the class. The Parties respectfully

  request that the Court enter an order vacating all deadlines presently pending in this action.


  Dated: March 30, 2020                         /s     David F. McDowell
                                                David F. McDowell (admitted pro hac vice)
                                                Nancy R. Thomas (admitted pro hac vice)
                                                MORRISON & FOERSTER LLP
                                                707 Wilshire Boulevard
                                                Los Angeles, CA 90017-3543
                                                Telephone: (213) 892.5383
                                                Facsimile: (213) 892.5454
                                                Email: dmcdowell@mofo.com
                                                       nthomas@mofo.com

                                                        -and-

                                                Phillip J. Sheehe (Fla. Bar. No. 259128)
                                                Johanna E. Sheehe (Fla. Bar. No. 0119383)
                                                SHEEHE & ASSOCIATES, P.A.
                                                One Biscayne Tower - Suite 1650
                                                2 South Biscayne Boulevard
                                                Miami, Florida 33131
                                                Telephone: (305) 379-3515
                                                Facsimile: (305) 379-5404
                                                Email: psheehe@sheeheandassociates.com
                                                        jsheehe@sheeheandassociates.com
                                                        e-filing@sheeheandassociates.com

                                                Counsel for Defendant Citrix Systems, Inc.

                                                   1
Case 0:19-cv-61350-RKA Document 41 Entered on FLSD Docket 03/30/2020 Page 2 of 3




                                     /s/ Herman J. Russomanno III
                                     Herman J. Russomanno III (Fla. Bar No. 21249)
                                     RUSSOMANNO & BORRELLO, P.A.
                                     Museum Tower – Penthouse 2800
                                     150 West Flagler Street
                                     Miami, Florida 33130
                                     Telephone: (305) 373-2101
                                     herman2@russomanno.com

                                     Plaintiffs’ Liaison Counsel

                                     /s/ John A. Yanchunis
                                     John A. Yanchunis (Fla. Bar No. 324681)
                                     Patrick A. Barthle II (Fla. Bar No. 99286)
                                     MORGAN & MORGAN
                                     COMPLEX LITIGATION GROUP
                                     201 N. Franklin Street, 7th Floor
                                     Tampa, Florida 33602
                                     Telephone: (813) 223-5505
                                     jyanchunis@ForThePeople.com
                                     pbarthle@ForThePeople.com

                                     /s/ J. Austin Moore
                                     Norman E. Siegel (pro hac vice)
                                     J. Austin Moore (pro hac vice)
                                     STUEVE SIEGEL HANSON LLP
                                     460 Nichols Road, Suite 200
                                     Kansas City, MO 64112
                                     Telephone: (816) 714-7100
                                     siegel@stuevesiegel.com
                                     moore@stuevesiegel.com

                                     /s/ Gayle M. Blatt
                                     Gayle M. Blatt (pro hac vice)
                                     CASEY GERRY SCHENK
                                     FRANCAVILLABLATT & PENFIELD LLP
                                     110 Laurel Street
                                     San Diego, CA 92101
                                     Telephone: (619) 238-1811
                                     gmb@cglaw.com

                                     /s/ Rosemary M. Rivas
                                     Rosemary M. Rivas (pro hac vice)
                                     Rosanne L. Mah (pro hac vice)
                                     LEVI & KORSINSKY LLP
                                     44 Montgomery Street, Suite 650
                                     San Francisco, CA 94104

                                        2
Case 0:19-cv-61350-RKA Document 41 Entered on FLSD Docket 03/30/2020 Page 3 of 3




                                               Telephone: (415) 373-1671
                                               rrivas@zlk.com
                                               rmah@zlk.com

                                               Plaintiffs’ Interim Class Counsel


                                  CERTIFICATE OF SERVICE

         I hereby certify that on March 30, 2020, I electronically filed the foregoing document
  with the Clerk of Court using CM/ECF. I also certify that the foregoing document is being
  served this day on any and all counsel of record or pro se parties in the manner specified, either
  via transmission of Notices of Electronic Filing generated by CM/ECF or in some other
  authorized manner for those counsel or parties who are not authorized to receive electronically
  Notices of Electronic Filing.

                                                      /s/ Herman J. Russomanno III




                                                  3
